133 F.3d 930
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Prince Wiliams OKUWEH, Defendant-Appellant.
No. 96-50330.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Prince William Okuweh appeals the sentence imposed after his guilty plea to conspiracy to possess stolen mail in violation of 18 U.S.C. § 371.  He contends that the district court erred in calculating the total loss attributed to Okuweh's part of the conspiracy, and by enhancing his sentence three levels for being an organizer.  We dismiss.


3
In his plea agreement, Okuweh agreed that he understood that the sentencing guideline range for his case would be determined by the court, which had the authority to impose "any sentence within the statutory maximum for the offense."   He then waived the "right to appeal any sentence imposed by the Court and the manner in which the sentence is determined," so long as his sentence was within the statutory maximum and the court did not impose an upward departure.


4
Okuweh asserts, however, that his plea agreement should be construed as a conditional plea in which he retained the right to appeal if the district court incorrectly applied the Guidelines in a way which enhanced his sentence, because such enhancements should be deemed the equivalent of an upward departure.  We reject this argument, which would render meaningless Okuweh's negotiated plea agreement containing a broad waiver of the right to appeal.  See United States v. Schuman, 127 F.3d 815, 817 (9th Cir.1997).

Accordingly, this appeal is

5
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3